Exhibit Execution Copy SUPPORT AGREEMENT SUPPORT AGREEMENT (the “Agreement”), dated as of May 4, 2009, by and between Glencore AG, a Swiss corporation (“Glencore”) and Century Aluminum Company, a Delaware corporation (the “Company”). WHEREAS, the Company has proposed or intends to propose that, among other things, the stockholders of the Company (i) approve amending the Company’s Restated Certificate of Incorporation, as amended to increase the number of authorized shares of the Company’s common stock, par value $0.01 per share (such common stock or any other securities issued in exchange or substitution for all of the issued and outstanding common stock of the Company, including in any reclassification, recapitalization, merger, consolidation, exchange or other similar reorganization, the “Common Stock”) to 195,000,000 (the “Charter Proposal”), (ii) approve amending the Company’s Amended and Restated 1996 Stock Incentive Plan (the “1996 Plan”) to increase the number of shares authorized for issuance under the 1996 Plan to 10,000,000 and extend its term through May 27, 2019 (the “SIP Proposal”), (iii) elect each of Logan W. Kruger, Willy R.
